I concur in the result. *Page 52 
I would be inclined to concur outright with Mr. Justice Wolfe were it not for the fact that Mr. Justice Pratt has expressed outright indignation because he claims the judgment of conviction is being sustained upon suspicion. I believe it possible to establish that such is not the case.
I pause to call attention to one bit of evidence given by Mrs. Raymond which is not emphasized in the other opinions. Her evidence is definite and positive that Mr. Raymond only authorized the defendant to draw a draft on Raymond. Such an authorization can hardly be extended to permit a claim on the part of the defendant that he could draw a check on an account that never existed.
I doubt that we need go further than to examine the story told by defendant and decide whether or not his own explanation did not make a jury question of intent to defraud. Mr. Justice Pratt quotes the principle of law to be as follows:
"If the evidence submitted by the defense to negative the intent to defraud is conflicting, or is uncertain, or is by itsvery nature such as to lead reasonable minds to come to differentconclusions — the one adverse to such an intent, the other in its favor — then the matter becomes a question for the jury. * * *" (Italics mine.)
Accepting this as a correct statement of law I narrate the following facts as found in the record together with such reasonable inferences as I believe can be gleaned from the evidence. The defendant had issued other checks, he having been convicted of previously uttering checks with insufficient funds. It should reasonably follow that he had some familiarity with banking practice. He had never had any account at the Uintah State Bank and had never made any arrangement for credit. According to his story, the arrangement not only covered one bank but all banks, so that if the jurors were required to accept his story, he could have written a check on his own account on any bank, with expectations that his check would be paid, without any prior arrangements having been made for such a business courtesy. Without some limit geographically (and there is none suggested by the evidence), I am unable to tell whether *Page 53 
the claimed arrangement was intended to be nationwide, statewide, or otherwise. Defendant, having previously issued checks, could reasonably be charged with knowledge that all banks would not pay on such an instrument, without a signature of some kind to identify the maker. Even had Raymond forwarded the money, the defendant must have known the check could not have been honored. He should also have had reasonable apprehension about the money reaching the bank ahead of the check, as the wire he claims to have forwarded Raymond was at least one day after the check had been cashed, which was contrary to Raymond's instructions that if notified ahead of time he would honor drafts in a reasonable amount. It is significant to note that defendant never requested confirmation of or reply to the wire, and never made any attempt to see if his request had been complied with until after he was arrested. There were some fifty days intervening between the day defendant cashed the check and the day Raymond died, and an additional 30 days before defendant was arrested. Of course, defendant did not need to find Raymond to know the check could not be paid. If he had not previously known, all he needed to do was to communicate with the bank that was supposed to have honored his check, and he could have readily discovered the fact. Certainly he had sufficient time to permit the inquiry. Neither before issuing the check nor afterwards did the defendant apprise the bank of any arrangement he might have had with Raymond. He was content to cash his check, send the wire, and do nothing more to prevent its dishonor.
There are at least three factors not particularly stressed in the prevailing opinion which I believe render defendant's claim of good faith extremely doubtful. It appears improbable that a person having some familiarity with issuing checks could believe that any and all banks would honor his personal checks without any previous arrangements for credit or without having opened an account with the banks upon which the checks were to be drawn. It further seems improbable that defendant, who had not been in contact with *Page 54 
Raymond for almost one month and who was uninformed as to his immediate whereabouts, could anticipate that by sending a wire some 24 hours after cashing a check, that funds expected to be sent by Raymond could reach the bank ahead of the check. Lastly, assuming Mrs. Raymond's story to be true, it is doubtful that defendant could have misconstrued Raymond's offer to honor a draft in a reasonable amount drawn on himself, to be a promise to have funds deposited in any bank to cover defendant's personal check. The jury could have found that the version given by Mrs. Raymond was correct and was consistent with ordinary business transactions, while the version given by defendant was fantastic and unreal.
Because of the foregoing reasons and those presented in Mr. Justice Wolfe's opinion, I can hardly see the necessity of concerning ourselves with the legal effect of a statutory presumption. To me the defendant's story and the inferences that reasonably follow cast a doubt on defendant's good faith in making, delivering, and obtaining the money on the check involved, and are such that the court was not required to direct a verdict regardless of the presumption. A jury might have found defendant guilty beyond a reasonable doubt without regard to the statutory enactment, and if so the court could not properly sustain defendant's motion for such a verdict. Accepting Mr. Justice Pratt's statement of the law, the evidence submitted by the defendant is by its very nature such as to permit reasonable minds to conclude the defendant intended to defraud.